14-22503-rdd       Doc 1713        Filed 08/08/19 Entered 08/08/19 12:56:17                      Main Document
                                               Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re                                                 :     Chapter 11
                                                      :
                                  1
MPM Silicones, LLC, et al.,                           :     Case No. 14-22503 (RDD)
                                                      :
                           Reorganized Debtors. :           (Jointly Administered)
------------------------------------------------------x

                                     FINAL DECREE CLOSING
                                   DEBTORS’ CHAPTER 11 CASES

                 Upon the unopposed motion, by notice of presentment dated July 30, 2019 (the

“Motion”), of the reorganized debtors in the above-captioned cases (collectively, the “Debtors”)

for entry of a final decree (the “Final Decree”) closing the chapter 11 cases of the Debtors

identified on Appendix 1 annexed hereto pursuant to sections 105(a) and 350(a) of title 11 of the

United States Code, Rule 3022 of the Federal Rules of Bankruptcy Procedure and Rule 3022-1 of

the Local Bankruptcy Rules for the Southern District of New York; and due and sufficient notice

having been given in accordance with the Motion; and it appearing that no other or further notice

or a hearing is necessary; and it appearing that the Debtors’ estates are fully administered for

purposes of 11 U.S.C. § 350(a), Fed. R. Bankr. P. 3022, and L.B.R. 3022-1 and can be closed as

provided herein; and it appearing that the relief requested in the Motion is in the best interest of

the Debtors and their estates; and sufficient cause appearing therefore, it is hereby




1
        The last four digits of the taxpayer identification numbers of the Debtors follow in parentheses: (i) Juniper
        Bond Holdings I LLC (9631); (ii) Juniper Bond Holdings II LLC (9692); (iii) Juniper Bond Holdings III
        LLC (9765); (iv) Juniper Bond Holdings IV LLC (9836); (v) Momentive Performance Materials China
        SPV Inc. (8469); (vi) Momentive Performance Materials Holdings Inc. (8246); (vii) Momentive
        Performance Materials Inc. (8297); (viii) Momentive Performance Materials Quartz, Inc. (9929);
        (ix) Momentive Performance Materials South America Inc. (4895); (x) Momentive Performance Materials
        USA Inc. (8388); (xi) Momentive Performance Materials Worldwide Inc. (8357); and (xii) MPM Silicones,
        LLC (5481). The Debtors’ executive headquarters are located at 260 Hudson River Road, Waterford, NY
        12188.
14-22503-rdd     Doc 1713      Filed 08/08/19 Entered 08/08/19 12:56:17             Main Document
                                           Pg 2 of 4



               ORDERED, ADJUDGED and DECREED that:

               1.      The Motion is granted to the extent provided herein.

               2.      Capitalized terms not otherwise defined herein have the meanings given

them in the Motion.

               3.      Pursuant to section 350(a) of the Bankruptcy Code and Bankruptcy Rule

3022, the cases of the Debtors identified on Appendix 1 hereto (the “Closed Cases”) are closed.

               4.      The remaining adversary proceedings that had been filed in the Debtors’

chapter 11 cases (Adv. Pro. Nos. 14-08227, 14-08228 and 14-08238) are closed.

               5.      At any time, the Debtors may seek to reopen one or more of the Closed

Cases pursuant to section 350(b) of the Bankruptcy Code and Bankruptcy Rule 5010 by filing a

Notice of Proposed Order with the Court on twenty-one (21) days’ notice to the Notice Parties,

including any party that would be directly affected by such relief. If no objection to the proposed

order is received within twenty-one (21) days of the Notice of Proposed Order, the Court may

enter the proposed order without a hearing and without further action by the Debtors.

               6.      The Debtors shall reserve sufficient funds to pay the Office of the United

States Trustee the amount of any quarterly fees due pursuant to 28 U.S.C. § 1930 and any

applicable interest due pursuant to 31 U.S.C. § 3717, which fees and interest, if any, shall be paid

within fifteen (15) days of the entry of this Final Decree. Within five (5) days after the entry of

this Final Decree, the Debtors shall provide to the United States Trustee an affidavit indicating

cash disbursements for the 2nd quarter of 2019 and for the period from July 1, 2019 to the date

that this Final Decree has been entered.

               7.      The appointment and services of Kurtzman Carson Consultants LLC

(“KCC”) as the claims and noticing agent in these cases shall be terminated effective as of one


                                                -2-
14-22503-rdd     Doc 1713      Filed 08/08/19 Entered 08/08/19 12:56:17              Main Document
                                           Pg 3 of 4



business day after final distributions are made to all holders of Allowed Claims; provided that, at

the Debtors’ expense, KCC shall, as soon as practicable after such distribution, provide to the

office of the Clerk of the Court (the “Clerk’s Office”) the final version of the official claims

registers of each of the Debtors pursuant to any current guidelines implementing 28 U.S.C. §

156(c).

               8.      Upon termination, at the Debtors’ expense, KCC shall be responsible for

boxing and transporting all original proofs of claim, in proper format, as provided by the Clerk’s

Office, to (i) the Federal Archives Record Administration or (ii) any other location requested by

the Clerk’s Office. Upon termination, KCC is authorized to shred or otherwise dispose of all

noticing and other documents that have been returned by the post office as undeliverable mail.

               9.      This Court shall retain jurisdiction over all matter arising in, arising under,

or related to these cases, including, with respect to all matters described in Article XIII of the

Plan.

Dated: White Plains, New York
       August 7, 2019
                                               /s/Robert D. Drain_____________________
                                               THE HONORABLE ROBERT D. DRAIN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                 -3-
14-22503-rdd   Doc 1713    Filed 08/08/19 Entered 08/08/19 12:56:17      Main Document
                                       Pg 4 of 4



                                      Appendix 1

                                     Closed Cases

           Debtors                                           Case Number

           MPM Silicones, LLC                                14-22503
           Juniper Bond Holdings I LLC                       14-22504
           Juniper Bond Holdings II LLC                      14-22505
           Juniper Bond Holdings III LLC                     14-22506
           Juniper Bond Holdings IV LLC                      14-22507
           Momentive Performance Materials Holdings Inc.     14-22508
           Momentive Performance Materials Inc.              14-22509
           Momentive Performance Materials Quartz, Inc.      14-22510
           Momentive Performance Materials USA Inc.          14-22511
           Momentive Performance Materials Worldwide Inc.    14-22512
           Momentive Performance Materials South America Inc. 14-22513
           Momentive Performance Materials China SPV Inc.    14-22514
